Citation Nr: 0812047	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-24 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left foot nerve 
disability, claimed as secondary to the veteran's service-
connected left knee disability.

2.  Entitlement to service connection for a right hip 
disability, claimed as secondary to the veteran's service-
connected left knee disability.

3.  Entitlement to service connection for a right knee 
disability, claimed as secondary to the veteran's service-
connected left knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1985.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The claims for service connection for right knee disability 
and a left foot nerve disability are addressed in the remand 
that follows the order section of the Board's decision.


FINDING OF FACT

A right hip disability was not present within one year of the 
veteran's discharge from active duty and is not etiologically 
related to active duty or a service-connected disability.


CONCLUSION OF LAW

A right hip disability was not incurred or aggravated during 
active duty, the incurrence or aggravation of arthritis of 
the right hip during active duty may not be presumed, and 
right hip disability is not proximately due to or the result 
of service connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in March 2004, prior to its 
initial adjudication.  

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date of the claim until 
May 2006, after the initial adjudication of the claim, the 
Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
the veteran's right hip disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide timely notice with respect to those 
elements of the claim was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate examinations and service medical records and 
pertinent post-service medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a) (2007). See also, 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his right hip disability is 
attributable to his service-connected left knee disability.  
Of note, the veteran underwent a total knee arthroplasty for 
his left knee in November 1999.  He currently receives a 
total disability rating for individual unemployability due, 
primarily, to his service-connected left knee disability.

Service medical records are negative for evidence of a right 
hip disability, and there is no post-service medical evidence 
of a right hip disability until man years following his 
discharge from service.  In addition, there is no medical 
evidence suggesting that any current right hip disability is 
etiologically related to service or service-connected 
disability.

In response to his claim, the veteran was afforded VA fee-
basis examinations.  At a September 2002 fee-basis 
examination, he reported a 7-8 year history of right hip 
discomfort.  The physical examination of the veteran's right 
hip was negative, and the examiner stated that there was no 
evidence of arthritic changes in the hip.  In connection with 
a June 2004 fee-basis examination, the physical examination 
of the veteran's right hip was negative, and an X-ray study 
disclosed minimal changes, which were possibly pre-arthritic 
changes.  The examiner believed that the veteran's right hip 
pain was most likely referred from the lumbosacral spine.  
This examiner also examined the veteran in February 2005, at 
which time the physical and X-ray findings were unchanged.  
On this occasion, he also stated that it was very difficult 
to attribute any right hip pathology to a service accident or 
to the service-connected left knee disability in view of the 
absence of any significant arthritis changes in the right 
hip.

Thus, the one medical opinion addressing the etiology of the 
veteran's right hip disability is against the claim.

In essence, the evidence of a nexus between the veteran's 
claimed disability and his military service or service- 
connected disability, is limited to the veteran's own 
statements.  This is not competent evidence of the claimed 
nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.


ORDER

Service connection for a right hip disability, to include on 
a secondary basis, is denied.


REMAND

The veteran has been afforded VA neurological examinations to 
determine the etiology of his claimed nerve disorder in the 
left foot.  The fee-basis examiner has stated that he thinks 
there is a relationship between intermittent neurological 
dysfunction in the left lower extremity and the veteran's 
left knee disability; however, he has been unable to render a 
definitive diagnosis and has recommended the 
electrodiagnostic studies be performed.  Those studies were 
not done.

The Board also notes that service medical records document 
right knee complaints and the post-service medical evidence 
shows that the veteran currently has a right knee disability.  
Although the veteran was afforded a VA fee-basis examination 
in response to his right knee claim, the examiner did not 
address whether the veteran's current right knee disability 
is related to the right knee disorder noted in service.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should undertake any 
indicated record development.

2.  The RO or the AMC should arrange for 
the veteran to undergo an EMG/nerve 
conduction study to determine the nature 
of any currently present neurological 
disorder involving his left foot.


3.  Then, the RO or the AMC should arrange 
for the claims folder to be reviewed by a 
neurologist, who should be requested to 
provide an opinion as to whether there is 
a 50 percent or better probability that 
any current neurological disorder 
involving the veteran's left foot is 
etiologically related to service or was 
caused or permanently worsened by his 
service-connected left knee disability.  
The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should also arrange 
for the claims folder to be reviewed by a 
physician with appropriate expertise, who 
should be requested to provide an opinion 
as to whether there is a 50 percent or 
better probability that any current right 
knee disorder is etiologically related to 
service or was caused or permanently 
worsened by his service-connected left 
knee disability.  The rationale for all 
opinions expressed should also be 
provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and his representative should be provided 
a Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board.

By this remand the Board intimates no opinion as to any 
ultimate outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


